 



Exhibit 10.1
FORM OF
AMENDMENT NO. 2
TO
[AMENDED AND RESTATED]1EMPLOYMENT AGREEMENT
     This Amendment No. 2 (the “Amendment”) to the [Amended and Restated]
Employment Agreement, dated ___, 200___as previously amended by Amendment No. 1
dated October 24, 2006 (as so amended, the “Agreement”), by and between The
Houston Exploration Company, a Delaware corporation (the “Company”) and ___(the
“Executive”) is made effective as of, and contingent upon, the effective time of
the merger referred to as the “First Merger” in and contemplated by the
Agreement and Plan of Merger, entered into by and among the Company, Forest Oil
Corporation, a New York corporation (“Parent”), and MJCO Corporation, a Delaware
corporation and a wholly owned subsidiary of Parent, dated as of January 7, 2007
(the “Merger Agreement”).
WITNESSETH:
     WHEREAS, the Company and the Executive have previously entered into the
Agreement.
     WHEREAS, the Company and the Executive now wish to amend the Agreement to
provide for a transitional period of no more than sixty days following the
Merger I Effective Time (as such term is defined in the Merger Agreement).
     NOW, THEREFORE, in consideration of the mutual promises, terms, covenants,
and conditions set forth herein and the performance of each, it is hereby agreed
as follows:
     Section 1. Amendments. The Company and the Executive hereby amend the
Agreement to add the following new Section ___:2
_. Post-Merger Transition Period. The Executive hereby agrees that the Executive
shall not assert that the Executive has Good Reason to terminate the Executive’s
employment hereunder and that the Executive shall remain employed with the
Company for a transitional period of 60 days following the Merger I Effective
Time ( as such term is defined in the Agreement and Plan of Merger, entered into
by and among the Company, Forest Oil Corporation, a New York corporation
(“Parent”), and MJCO Corporation, a Delaware corporation and a wholly owned
subsidiary of Parent dated as of January 7, 2007). The Company hereby agrees
that (a) the Executive shall continue to be paid Base Salary during such
transitional period at the rate in effect immediately prior to the Merger I
Effective Time, (b) unless otherwise expressly agreed in writing by the Company
and the Executive, the Executive’s employment shall terminate on the last day of
such 60-day transitional period and (c) such termination (or any earlier
termination (i) by the Company for any reason other than Cause or (ii) due to
the Executive’s death or
 

1   Note to Draft: Delete where not applicable.   2   Note to Draft: Number as a
new final Section to the Employment Agreement.

1



--------------------------------------------------------------------------------



 



     Disability) shall be deemed to be a termination by the Company without
Cause for all purposes under this Agreement.
     Section 2. Defined Terms. Except as otherwise expressly provided herein,
any capitalized term used in this Amendment that is not defined herein has the
meaning ascribed to such term in the Agreement.
     Section 3. No Other Amendment. Except as otherwise expressly provided in
this Amendment, all terms, conditions and provisions of the Agreement are hereby
ratified and remain in full force and effect.
     Section 4. Governing Law. This Amendment shall in all respects be construed
according to the internal laws of the State of Texas. Venue and jurisdiction of
any action relating to the Amendment shall lie in Harris County, Texas.
     Section 5. Entire Agreement. This Amendment, together with the Agreement,
sets forth the entire agreement and understanding of the parties relating to the
subject matter herein. No modification of or amendment to this Amendment, nor
any waiver of any rights under this Amendment, shall be effective unless given
in a writing signed by the party to be charged. This Amendment is effective as
of, and contingent upon, the effective time of the First Merger and shall be
null and void if such merger does not occur.
     Section 6. Counterparts. This Amendment may be executed originally or by
facsimile signature, in multiple counterparts, each of which shall be deemed an
original and all of which together shall constitute one instrument
[Signature Page Follows]

2



--------------------------------------------------------------------------------



 



EXECUTED as of the date set forth above.

            THE HOUSTON EXPLORATION COMPANY
      By:           Name:           Title     

            EXECUTIVE
            [Name]           

3